DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/666,833 last filed on June 11th, 2021.
Claims 1, 9, 10, 14, 16, and 19 were amended.
Claims 1-20 remain pending and have been examined, directed to message oriented middleware explorer.

Upon further review of the latest interview discussions and filed claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 103 rejection, and using amended independent claim 1 for example, the applicant’s representative argued that the applied teachings from Aggarwal, Chiappone, Barsness, and Smith do not teach and/or suggest of the amended language regarding the converting process.  More specifically, the representative argued that Chiappone, which was previously relied upon for teaching of converting the data formats into a common format, like JSON, now does not teach and/or suggest of converting a “terminology” in 
In response, the examiner would contend that the phrasing of the “first terminology” and “second terminology” based on its definition of representing message queue properties and in accordance with the convention of each middleware server is still very broad.  In other words, the “properties” of each messaging queue and the “convention” of each server can still be referencing the data format or type.  In addition, the conversion concept and step of changing the data format into a common format was previously already established to be taught from Chiappone, meaning these terminologies are just placeholder terms and one of ordinary skill in the art already knows the end results.  Regardless of the format or convention of each middleware server, both the first and second “terminologies” or conventions or formats gets converted into the same common format, or JSON format.  And furthermore with “message queue properties,” Aggarwal in view of Chiappone’s teachings was also already previously established as teaching of different servers with queues of messages.  The properties of each messaging queue can be in reference to a broad range of possibilities, such as for example the type or format of the data itself.  Chiappone discloses of multiple examples illustrating different types of data that a publish-subscribe system can deal with (e.g., Chiappone: ¶ [0072]).  These “properties” as it relates to each messaging queue also are not as limiting as those mentioned in dependent claims for example, which is further taught and/or suggested from Smith’s incorporated teachings as well (e.g., Smith: ¶¶ [0049-50], [0057-58], and [0068]).  Therefore, the examiner remains unpersuaded.

The remaining dependent claims were not specifically argued at this time.
Please also take a look at the additional reference listed at the end that is not currently relied upon, as Jain et al. appears very relevant to the claimed concepts as a whole.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0261395 A1 to Agarwal et al. ( “Agarwal”) in view of U.S. Patent .

As to claim 1, Agarwal discloses an apparatus comprising:
at least one processing platform comprising a plurality of processing devices (overall environment system with a plurality of platforms, systems, and applications, e.g., Agarwal: ¶¶ [0023-24] and Figure 3);
said at least one processing platform being configured:
to retrieve vendor specific data from one or more message oriented middleware servers of a message oriented middleware infrastructure (the platform can check the queues in the messaging middleware to see if there are any data that needs to be sent to or from the backend servers handling the requests, e.g., Agarwal: ¶¶ [0031-32], [0073-74], and Figures 3 and 5);
to input the vendor specific data from the one or more message oriented middleware servers into a back-end database (requests at the middleware message queues are sent to the backend servers to be processed, e.g., Agarwal: ¶¶ [0023], [0073-74], and Figures 3 and 5);

Agarwal alone does not expressly further disclose of:
to convert the vendor specific data into commonly formatted data (While Agarwal does not expressly disclose of converting the vendor specific data into another 

Then skipping ahead a little to the newly amended language directed to this converting step:
… wherein, in converting the vendor specific data into the commonly formatted data (the following limitations are directed to the “converting” step of converting vendor specific data to a common format, which was interpreted as JSON, and is covered by the combined teachings from Agarwal and Chiappone’s incorporated features, established above), said at least one processing platform is configured:
to convert first terminology formatted in accordance with a convention of a first message oriented middleware server to terminology formatted in accordance with a convention of the commonly formatted data, wherein the first terminology represents message queue properties associated with transmission of a first plurality of messages via the first message oriented middleware server (Examiner’s Note: We already know that the messages in this first middleware server are getting converted from a first type or format into a common format.  This is already established in the above “converting” step, and the Examiner has interpreted and mapped it to the incorporated teachings from Chiappone, wherein the data will be converted into JSON format.  Additionally, “first terminology” or “second terminology” are both placeholder terms, because regardless of the “terminology” or format, that format would be 
With those aspects in mind, once again while Aggarwal does not expressly discloses of details related to converting data related to specifically message queue properties in accordance with this first middleware server, Chiappone more expressly discloses that the data or messages that are queued for different message queues (and as it relates to different subscribers’ interests) and are related to different topics which also means different data types and all these data types get converted into a common format like JSON format (e.g., Chiappone: ¶¶ [0003], [0015], [0021-22], [0031], and [0034]).  In other words, “properties” of each message queue, such as the ones for a first middleware server can be referring to or relate to one or more particular type(s) of data format, and the data is converted to JSON common format, before it gets passed onto the users’ end. 
Based upon Chiappone’s teachings, in a resulting combined system, the message queues from Chiappone can be combined with the different middleware servers from Aggarwal’s systems, as those servers can be directed, by a broker for example, to handle and deliver different types of subscribed data, out of all the different types and formats and all of that data gets converted or transformed into a common format); and
to convert second terminology formatted in accordance with a convention of a second message oriented middleware server to terminology formatted in accordance with a convention of the commonly formatted data, wherein the second terminology represents message queue properties associated with transmission of a second plurality of messages via the second message oriented middleware server (Following the above established premise, based upon Aggarwal’s and incorporated Chiappone’s teachings, another property of the message queue as it relates to a second middleware server could be directed to handling a second (different) type or format of data.  Chiappone goes through several examples of different types of data as well as having a plurality of servers or virtual machines to handle the requests, e.g., Chiappone: ¶¶ [0031], [0034], [0037] and Agarwal: ¶¶ [0031-32], [0073-74], and Figures 3 and 5);
wherein the conventions of the first and second message oriented middleware servers are different from each other (Following the above established premise, based upon the combined teachings from Aggarwal in view of Chiappone’s incorporated teachings, once again, the “convention” of each middleware server can be interpreted as referring to different types of data while servicing clients’ requests, e.g., Chiappone: examples in ¶¶ [0024-27], [0072] and Agarwal: ¶¶ [0031-32], [0073-74], and Figures 3 and 5).
Based upon Chiappone’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Chiappone’s teachings of different (VM) servers handling different types of data and also transforming the data or message format altogether within Agarwal’s overall system and teachings.  One would have been motivated to do so because the pub-sub system could be expanded or adapted towards IoT/smart 
		
And back to the rest of the limitations:
…to input the commonly formatted data into a front-end database;
Aggarwal and Chiappone both do not further elaborate on storing or sending the transformed data to front-end databases.
Barsness more expressly discloses of differentiating between front-end and back-end databases and wherein requested data would be sent from a back-end database to a front-end database, ready to be retrieved by a front-end application (e.g., Barsness: ¶ [0035]).
Based upon Barsness’ teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Barsness’ teachings of identifying and differentiating between front-end and back-end servers within Agarwal’s overall system and teachings.  One would have been motivated to do so because the resulting combined system can expands upon the middleware servers section and having front-end servers helps with load-balancing and scalability); 
to retrieve the commonly formatted data from the front-end database (Following the above steps and interpretations, from the incorporated Chiappone’s and Barsness’ teachings, the resulting combined system would have a front-end application ; and 
to display the commonly formatted data on a user interface providing a visualization of a topology of the message oriented middleware infrastructure (Following the above steps and interpretations, while Agarwal in view of Chiappone’s and Barsness’ teachings would all disclose of a user interface, all three however do not disclose of providing a visualization of the topology of the middleware infrastructure.
Smith more expressly discloses of providing visibility into the server environment, including interactions with databases, the message queuing systems, even when the transaction(s) span multiple infrastructure tiers (e.g., Smith: ¶ [0068]).
Based upon Smith’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Smith’s teachings of providing visualization of the topology or infrastructure within Agarwal’s overall system and teachings.  One would have been motivated to do so because the resulting combined system would allow for a better user experience in terms of visibility and interactions/manipulations such as for tracing and evaluating applications/requests, e.g., Smith: ¶¶ [0005-6]);….


As to claim 2, Agarwal further discloses the apparatus of claim 1 wherein, in retrieving the vendor specific data from the one or more message oriented middleware servers, said at least one processing platform is configured to execute one or more vendor specific software agents to connect to the one or more message oriented middleware servers (Agarwal discloses of agents or agent applications that connect the specific clients’ requests to the servers and queuing system, e.g., Agarwal: ¶¶ [0029], [0033], [0037], [0043] and Figures 3 and 5).

As to claim 3, Agarwal further discloses the apparatus of claim 1 wherein the vendor specific data is in a native command format of the one or more message oriented middleware servers (The “native command format” would be whatever format or language or protocol the vendor or publishing entity is utilizing, native to that vendor.  Therefore with that in mind, Agarwal in view of Chiappone’s, Barsness’, and Smith’s incorporated teachings would more expressly disclose of a resulting system with various servers that can work with various vendors/publishers that may work in their own “native” formats, e.g., Agarwal: ¶¶ [0058] and [0112], Chiappone: ¶¶ [0034], [0075], and [0090], Barsness: ¶¶ [0008], [0029], and [0031]).
See the previously stated reasons for combining and incorporating Chiappone and Barsness within Agarwal’s overall system and teachings.

As to claim 4, Agarwal further discloses the apparatus of claim 1 wherein the commonly formatted data is in JavaScript Object Notation (JSON) format (Following claim 1’s interpretations, Agarwal in view of Chiappone’s incorporated teachings more expressly discloses of checking to see if the data needs to be converted or transformed 
See the previously stated reasons for combining and incorporating Chiappone’s teachings within Agarwal’s overall system and teachings).

As to claim 5, Agarwal further discloses the apparatus of claim 1 wherein said at least one processing platform is further configured to store the vendor specific data in a shared network attached storage (NAS) mount prior to inputting the vendor specific data into the back-end database (Following claim 1’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s incorporated teachings would more expressly disclose of a resulting system that includes a distributed set of storage means connected over a network, such as Chiappone’s distributed broker system with one or more servers (i.e., primary and secondary storage means) that can store data information with respect to the vendor or publisher/source, (e.g., Chiappone: ¶¶ [0018-19] and Figures 1B, 1C and 4).  This would mean the vendor specific data (or data from the source/producer) is first at a first storage means before being copied or moved to a second storage means location like some back-end server database.
See the previously stated reasons for combining and incorporating Chiappone’s teachings within Agarwal’s overall system and teachings).

As to claim 6, Agarwal further discloses the apparatus of claim 1 wherein the visualization of the topology of the message oriented middleware infrastructure displays a plurality of messaging queues connected between one or more message producers and one or more message consumers (Following claim 1’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s incorporated teachings more expressly discloses of displaying a visual representation on the message queues connecting the producers with the consumers or (source to destination or publish-subscribe relationship), e.g., Agarwal: Figures 3 and 5, Chiappone: ¶¶ [0041] and [0043] and Figure 3, and Smith: ¶ [0068]).
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 7, Agarwal further discloses the apparatus of claim 6 wherein at least two of the plurality of messaging queues respectively correspond to different message oriented middleware servers (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s incorporated teachings would more expressly disclose of a resulting system that has various message queues that can be handled by at least two or more different servers, which can then also be displayed, e.g., Agarwal: Figure 5 with multiple servers responding to different queues, Chiappone: ¶¶ [0041] and [0043] and Figure 3, and Smith: ¶ [0068]).
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

claim 8, Agarwal further discloses the apparatus of claim 6 wherein the displayed commonly formatted data comprises an Internet Protocol address corresponding to at least one of the plurality of messaging queues, the one or more message producers and the one or more message consumers (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting system that can include the IP address(es) of the source/producers and/or the destination/consumers, e.g., Chiappone: ¶¶ [0017] and [0041] and Smith: ¶ [0068]).
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 9, Agarwal further discloses the apparatus of claim 6 wherein the displayed commonly formatted data comprises the message queue properties associated with the transmission of the first and second plurality of messages (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting combined system that can display “properties” of each message queue, which can also be serviced by different (VM) servers, and the data itself can be directed to various different types of data.  The message queue properties or properties of each message queue can be referring to type or format of the data itself (i.e., weather, time, SMS messaging, email, etc, or JSON format) or other details like the IP addresses of the source/producers and/or the destination/consumers or details/identifiers related to the message topics, 
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 10, Agarwal further discloses the apparatus of claim 1 wherein the message queue properties associated with the transmission of the first and second plurality of messages comprise at least one of a depth of a given messaging queue of the plurality of messaging queues, a time period that one or messages have been waiting in the given messaging queue, and a transmission time of a last message from the given messaging queue (Examiner’s Note: This limitation only requires only one of the possibilities.
Following claim 1’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting combined system that can display unique details as it relates to the one or more messaging queues.  Smith further discloses that with tracing any transactions, various details as it relates to depth or time can be measured and/or evaluated, e.g., Chiappone: ¶¶ [0017], [0031], and [0034] and Smith: ¶¶ [0049-50], [0057-58], and [0068]).
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

claim 11, Agarwal further discloses the apparatus of claim 6 wherein the visualization of the topology of the message oriented middleware infrastructure displays a plurality of connections between the plurality of messaging queues (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting system that can display the connections between the servers and their messaging queues, e.g., Agarwal: ¶¶ [0039], [0071-74] and Figures 3 and 5 and Smith: ¶ [0068]).
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 12, Agarwal further discloses the apparatus of claim 6 wherein the visualization of the topology of the message oriented middleware infrastructure displays a plurality of connections between the plurality of messaging queues and at least one of the one or more message producers and the one or more message consumers (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting system that can display the plurality of connections or relations between servers as well as the connections/relations between a source/producer and a destination/consumer, such as via the queues, e.g., Agarwal: ¶¶ [0039], [0071-74] and Figures 3 and 5 and Smith: ¶ [0068]).
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 13, Agarwal further discloses the apparatus of claim 6 wherein the visualization of the topology of the message oriented middleware infrastructure displays a messaging pattern between one or more source queues and one or more target queues of the plurality of messaging queues (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting system that can display a pattern or relationship between a source and a destination/target queue, e.g., Agarwal: ¶¶ [0039], [0071-74] and Figures 3 and 5 and Smith: ¶ [0068]).
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 14, Agarwal further discloses the apparatus of claim 6 wherein the visualization of the topology of the message oriented middleware infrastructure displays a status of the first and second message oriented middleware servers respectively associated with one or more messaging queues of the plurality of messaging queues (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting system that can display the statuses on the particular first and second servers that were established from claim 1 as handling the particular different types of data.  And the statuses of these servers and other servers can be displayed to indicate .
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 15, Agarwal further discloses the apparatus of claim 6 wherein said at least one processing platform is configured to display the commonly formatted data associated with a given one of the plurality of messaging queues in response to a user selecting the given one of the plurality of messaging queues via the user interface (Following claim 1 and 6’s interpretations, Agarwal in view of Chiappone’s, Barsness’, and Smith’s teachings would more expressly disclose of a resulting system that can display a user selections such as with tracing of message queue (which is further transformed based upon Chiappone’s incorporated teachings), e.g., Agarwal: ¶¶ [0071-74], Figures 3 and 5 and Smith: ¶¶ [0035-36], [057-58], and [0068])
See the previously stated reasons for combining and incorporating Chiappone, Barsness, and Smith within Agarwal’s overall system and teachings.

As to claim 16, see the similar corresponding rejection of claim 1.
 
As to claim 17, see the similar corresponding rejection of claim 2.

As to claim 18, see the similar corresponding rejections of claims 6 and 11.

As to claim 19, see the similar corresponding rejection of claim 1.

As to claim 20, see the similar corresponding rejections of claims 6 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150113118 A1 to Jain et al.
US 20140096058 A1 to Molesky et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455